DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2022 has been entered.
 
Claim Amendment
3.	The amendment of March 4, 2022 has been entered. Claims 1-2, 4, and 20-23 are cancelled. Claims 3, 16, and 18 have been amended. Claims 3, and 5-19 are under consideration in this office action. 

Withdrawal of Rejection
4.	The  following rejections have been withdrawn in view of applicants’ amendments and arguments:
	a) The rejection of claims 3--19 are rejected under 35 U.S.C. 103 as being unpatentable over Alenfall, Molin et al., and Gophna et al in view of Israelsen et al; and 
	b) The rejection of claims 3-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Molin et al., in view of Gophna et al.

Response to Arguments
5.	Applicant’s arguments, filed March 4, 2022 with respect to the rejection(s) of claim(s) 3-19 under Molin or Alenfall and Gophna and Israelsen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haro et al.
	Applicants argue that the prior art references do not teach how to increase the numbers of Oscillospira.  However, the prior art references teach administering at least one strain of Lactobacillus plantarum to the subject to increase the numbers of Oscillospira spp in the subject.  The administration of Lactobacillus plantarum inherently results in increasing the numbers of Oscillospira spp in the subject.  
	There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.").
With respect to Applicants argument regarding the relationship between L. plantarum and Oscillospira, the MPEP 2112 states 
"[T]he discovery of a previously unappreciated property of a prior art
composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
Therefore applicants’ arguments are not found persuasive when administering L Lactobacillus plantarum inherently results in increasing the numbers of Oscillospira spp in the subject.  
Finally, Haro et al., the Mediterranean diet (Med diet) which administers olive oil known to include L. plantarum increased Oscillospira genera.  
New Grounds of Rejection Necessitated By Applicants Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 3 and 5-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Neither the specification nor originally presented claims provides support for a method for increasing the numbers of Oscillospira spp. in a subject in need thereof the method comprising administering at least one strain of Lactobacillus plantarum to the subject to increase the numbers of Oscillospira spp in the subject, wherein the method treats or prevents a dysbiosis of Oscillospira spp.
Applicant did not point to support in the specification for a method that prevents a dysbiosis of Oscillospira spp. Moreover, applicant failed to specifically point to the identity or provide structural characteristics of a method of preventing the dysbiosis of Oscillospira spp. is associated with one or more diseases or disorders selected from the group consisting of: a gastrointestinal disorder; metabolic and/or inflammatory disorder, syndrome and/or disease, such as obesity, high BMI, dyslipidemia and type 2 diabetes; autism and pervasive development disorder; flatulence; intestinal permeability; irritable bowel syndrome (IBS); and other inflammatory disorders, such as inflammatory bowel disease (IBD), including Crohn’s disease and ulcerative colitis; childhood metabolic and/or atopic disease; atherosclerosis; non-alcoholic fatty liver disease; and travellers’ diarrhea in any subject. Thus, there appears to be no teaching of a method of preventing the dysbiosis of Oscillospira spp. is associated with one or more diseases or disorders.
Applicant generically pointed instant specification and claims for support of the amendment, however it appears that the entire specification appears to fail to recite support for preventing the dysbiosis of Oscillospira spp. Therefore, it appears that there is no support in the specification. Therefore, applicants must specifically point to page and line number support for the identity of a method of preventing the dysbiosis of Oscillospira spp. is associated with one or more diseases or disorders as recited by the newly added amendments. Therefore, the claims incorporate new matter and are accordingly rejected.


Claim Rejections - 35 USC § 112
7.	Claims 3 and 5-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for increasing the numbers of Oscillospira spp. in a subject in need thereof the method comprising administering at least one strain of Lactobacillus plantarum to the subject to increase the numbers of Oscillospira spp in the subject, wherein the method treats inflammatory bowel disease (IBD), Crohn’s disease and ulcerative colitis;  does not reasonably provide enablement a method for increasing the numbers of Oscillospira spp. in a subject in need thereof the method comprising administering at least one strain of Lactobacillus plantarum to the subject to increase the numbers of Oscillospira spp in the subject, wherein the method prevents a dysbiosis of Oscillospira spp. 
 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. This is a scope of enablement rejection.
The specification teaches “butyrate-producing bacteria have the potential to treat or prevent metabolic disease and/or inflammatory conditions through several different mechanisms of action (Brahe et al., Int. Ass. For the Study of Obesity (2013):1-9. doi:10.1111/obr.12068).”[para 0014]. Example 1 refers to the study using a randomised, placebo-controlled, double-blind, parallel, intervention study with voluntary IBS out-patients with IBS according to Rome III criteria.   There is no teaching within the specification of preventing any and all types of dysbiosis of Oscillospira spp.  There is no teaching of preventing the dysbiosis of Oscillospira spp. is associated with one or more diseases or disorders selected from the group consisting of: a gastrointestinal disorder; metabolic and/or inflammatory disorder, syndrome and/or disease, such as obesity, high BMI, dyslipidemia and type 2 diabetes; autism and pervasive development disorder; flatulence; intestinal permeability; Crohn’s disease; childhood metabolic and/or atopic disease; atherosclerosis; non-alcoholic fatty liver disease; and travellers’ diarrhea in any subject.
Administering at least one strain of Lactobacillus plantarum does not prevent obesity, high BMI, dyslipidemia and type 2 diabetes; autism and pervasive development disorder; flatulence; intestinal permeability; and other inflammatory disorders, such as inflammatory bowel disease (IBD), including Crohn’s disease and ulcerative colitis; childhood metabolic and/or atopic disease; atherosclerosis; non-alcoholic fatty liver disease; and travellers’ diarrhea.  The specification fails to teach examples of preventing any type of dysbiosis of Oscillospira spp.  
Applicants’ have provided no guidance to enable one of ordinary skill in the art as to how determine, without undue experimentation. A method which prevents autism, type 2 diabetes or any dysbiosis disease or disorder associated with Oscillospira spp; therefore, one of skill in the art would have to locate de novo steps required for the claimed method. 
Given the lack of guidance contained in the specification and the unpredictability for disease or disorder prevention, one of skill in the art could not make or use the broadly claimed invention without undue experimentation.  The specification fails to provide an enabling disclosure for a method for increasing the numbers of Oscillospira spp. in a subject in need thereof the method comprising administering at least one strain of Lactobacillus plantarum to the subject to increase the numbers of Oscillospira spp in the subject, wherein the method prevents all types of dysbiosis of Oscillospira spp as recited in the claims. In view of the lack of guidance contained in the specification and the unpredictability for a method for increasing the numbers of Oscillospira spp. in a subject in need thereof the method comprising administering at least one strain of Lactobacillus plantarum to the subject to increase the numbers of Oscillospira spp in the subject, wherein the method prevents any or all types dysbiosis of Oscillospira spp., one skilled in the art could not make or use the broadly claimed invention without undue experimentation. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 Claim 3 recites “…a dysbiosis of Oscillospira spp.” however, the phrase is unclear. There is no definition of a dysbiosis of Oscillospira spp.. It is unclear if Applicants is referring to a specific dysbiosis disorder caused by low levels of Oscillospira spp, whereby increasing the number of Oscillospira spp treats a particular type of dysbiosis.  Applicants have not taught specific diseases or disorders associated  with Oscillospira spp.  Therefore the metes and bounds of the claim phrase are unclear and indefinite. Thus, clarification is required to overcome the rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 3, 5-15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haro et al., (The Journal of Clinical Endocrinology & Metabolism, Volume 101, Issue 1, 1 January 2016, Pages 233–242) in view of Molin et al., (WO 2008105715 published Sept. 2008, priority to March 2007). 
The claims are drawn to a method for increasing the numbers of Oscillospira spp. in a subject in need thereof the method comprising administering at least one strain of Lactobacillus plantarum to the subject to increase the numbers of Oscillospira spp in the subject, wherein the method treats or prevents a dysbiosis of Oscillospira spp.

Haro et al., teach Gut microbiota, which acts collectively as a fully integrated organ in the host metabolism, can be shaped by long-term dietary interventions after a specific diet [context].  Our aim was to study the lasting changes in the microbiota after the long-term consumption (1 year) of a Med diet [Introduction].   To ensure that the main fat source of the Med diet (olive oil) was identical for all patients in this group, the olive oil was given to the participants by the research team [Study Design].   In Figure 2, the Mediterranean diet (Med diet) increased Oscillospira genera [results].  Table 4 shows the relationship between the observed changes in both microbiota composition and fecal and plasma metabolome.  The metabolites associated with Oscillospira are Glutamate, Panththenate, Vaccentate and Valylglutamine [Table 4]. Moreover, we have previously shown that Med diet consumption increases the abundance of several butyrate-producing bacteria in patients with metabolic syndrome, whereas no changes were observed in this bacterial species after the consumption of an LFHCC diet, which suggests that the degree of dysbiosis associated with the pathophysiological conditions may be a determinant in the response to a specific therapeutic diet-based treatment [Discussion].  In addition, the Med diet increased the relative abundance of Oscillospira, a genus belonging to the Ruminococcaceae family, associated with the feeding of fresh forage in ruminants such as cattle and sheep, suggesting a microbiota adaptation to a vegetable-rich diet such as the Med diet [Discussion]. The Med diet exerts a protective effect on the development of type 2 diabetes by different specific changes in the gut microbiota [conclusions]. Therefore Haro et al., teach a method for increasing the numbers of Oscillospira spp. in a subject in need thereof the method comprising administering at least one strain of Lactobacillus plantarum to the subject to increase the numbers of Oscillospira spp in the subject, wherein the method treats or prevents a dysbiosis of Oscillospira spp. While Haro et al., do teach the administration of olive oil; Haro does not explicitly state that olive oil contains Lactobacillus plantarum which is simultaneously administered with the olive oil used by recipients.
Molin et al., describes a method of increasing bacterial diversity in the gastrointestinal tract of a human individual the method comprising orally administering to the individual a composition comprising about 1×109 to about 1×1011 colony forming units (CFU) of a strain of Lactobacillus plantarum selected from the group consisting of Lactobacillus plantarum 299 deposited under accession number DSM 6595; Lactobacillus plantarum 299v deposited under accession number DSM 9843; Lactobacillus plantarum HEAL 9 deposited under accession number DSM 15312; Lactobacillus plantarum HEAL 19 deposited under accession number DSM 15313; and Lactobacillus plantarum HEAL 99 deposited under accession number DSM 15316, wherein said administration of said strain of Lactobacillus plantarum produces an increased bacterial diversity index difference in the gastrointestinal tract of said individual compared to placebo. The calculation of the diversity index difference is performed and/or can be measured by other known means and a person skilled in the art. The administration of only one single strain of Lactobacillus plantarum provides an increased diversity. 
L. plantarum frequently occurs spontaneously, in high numbers, in most lactic acid fermented foods, especially when the food is based on plant material, for example, in brined olives, capers (caper berries), and cassava. Thus, it is obvious that individuals consuming lactic acid fermented products of plant origin also consume large amounts of L. plantarum [Detailed Description].
 The composition is administered to a healthy individual for prophylactic treatment against developing low bacterial diversity (LBD). Further, said composition is administered to an individual having LBD, irrespective of the origin of LBD, for prophylactic treatment against developing one or more physiologically disturbed conditions. Moreover, said composition is administered to an individual having large intestinal bacterial overgrowth (LIBO) or small intestinal bacterial overgrowth SIBO, irrespective of the origin thereof, for prophylactic treatment against developing one or more physiologically disturbed conditions, e.g. translocation. In a further embodiment individuals having LDB suffering from one or more of the above-mentioned physiologically disturbed conditions may be subjected to administration with said composition with a view to increasing the bacterial diversity in the gastrointestinal tract and thereby improving the overall health condition of the individual, optionally also alleviating the effects of said one or more physiologically disturbed conditions.
Usually the small intestine is dominated by the same types of bacteria that are found in colon, i.e. different classes of Firmicutes, Bacteriodetes, Fusobacteria, Verrucomicrobia, Proteobacteria and Bifidobacterium (WANG, M., AHRNÉ, S., JEPPSSON, B. & MOLIN, G. (2005). It is noted that Firmicutes phylum is composed of more than 200 different bacteria including Oscillospira. Molin et al., incorporates by reference the comparison of bacterial diversity along the human intestinal tract by direct cloning and sequencing of 16S rRNA genes of butyrate producing bacteria FEMS Microbial Ecology 54: 219-231) including the presence of Oscillospira spp [Background Art].
Molin et al., teach it has been demonstrated in the technical field that the diversity of the gastrointestinal tract in patients with Crohn's disease is low. Reduction in diversity of the colonic mucosa associated bacterial microflora, including Oscillospira in patients with active inflammatory disease. 
The expression “physiologically disturbed conditions” used throughout the application text means any undesired health condition or conditions in connection with or due to the presence of LDB such as gastrointestinal disorders, e.g. translocation, Crohn's disease, ulcerative colitis, irritable bowel syndrome and undesired conditions due to antibiotics intake. The instant specification defines dysbiosis of Oscillospira spp is associated with diseases or disorders including gastrointestinal disorders, Crohn's disease, ulcerative colitis, and irritable bowel syndrome. 
The composition is a liquid formulation or a solid formulation, wherein said solid formulation is selected from the group consisting of tablets, sucking tablets, sweets, chewing tablets, chewing gums, capsules, sachets, powders, granules, coated particles and coated tablets, enterocoated tablets and capsules, and melting strips and films, and said liquid formulation is selected from the group consisting of oral solutions, suspensions, emulsions and syrups. The composition comprising the strain is preferably administered orally. The composition comprises a carrier material, wherein said carrier material is independently selected from the group consisting of oat meal gruel, lactic acid fermented foods, resistant starch, dietary fibres, carbohydrates, proteins, and glycosylated proteins.  The composition is a medical food, a functional food, a dietary supplement, a nutritional product or a food preparation. Thus, the Lactobacillus plantarum strain may be given to the individuals in many different forms. Said food preparation may be selected from the group consisting of beverages, yoghurts, juices, ice creams, breads, biscuits, cereals, health bars, and spreads. Thus, it is realized that the composition could be easily taken in the form of a food product on a daily basis. Thus, the general health of mankind could become better by the use of the composition according to the invention. 
It is noted that administering at least one strain of Lactobacillus plantarum to the subject naturally and inherently increase the numbers of Oscillospira spp in the subject.   Furthermore, Molin et al’s method comprising administering Lactobacillus plantarum 
has been discussed above as treating dysbiosis, including dysbiosis of Oscillospira spp, which is defined as dysbiosis of Oscillospira spp is associated with diseases or disorders including gastrointestinal disorders, Crohn's disease, ulcerative colitis, and irritable bowel syndrome. The strain of Lactobacillus plantarum is present in the composition in a most preferable amount of about more preferably from about 1×109 to about 1×1011.
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Molin et al., administration of Lactobacillus plantarum , naturally found in olive oil to Haro et al’s method of increasing Oscillospira in the gastrointestinal tract of a human individual the method comprising orally administering to the individual a composition such as olive oil comprising of a strain of Lactobacillus plantarum whereby administration increases butyrate producing Oscillospira, a butyrate known to be associated with dysbiosis and inflammation.  One of ordinary skill in the art would have a reasonable expectation of success in producing an increase in Oscillospira.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take the well known method where there is no change in the respective function of the Lactobacillus plantarum, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Claim Rejections - 35 USC § 103
10.	Claims 3 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haro et al., (The Journal of Clinical Endocrinology & Metabolism, Volume 101, Issue 1, 1 January 2016, Pages 233–242)and Romagnolo et al., (Nutrition Today. 2017. Vol 52, Number 5 pages 208-222) in view of Alenfall et al., (WO 2007/040444 published April 2007; priority to October 2005). 

Therefore Haro et al., teach a method for increasing the numbers of Oscillospira spp. in a subject in need thereof the method comprising administering at least one strain of Lactobacillus plantarum to the subject to increase the numbers of Oscillospira spp in the subject, wherein the method treats or prevents a dysbiosis of Oscillospira spp. While Haro et al., do teach the administration of olive oil as part of the Med diet; Haro does not explicitly state that olive oil contains Lactobacillus plantarum which is simultaneously administered with the olive oil used by recipients.
Inflammatory bowel disease Historically, the prevalence of IBD in the Mediterranean region has been lower compared to that of industrialized countries such as the United Kingdom, United States, Canada, and New Zealand. In vitro studies attribute the anti-inflammatory properties of olive oil to repression of cyclooxygenase-2 (COX-2) expression and PGE2 synthesis by phenolic compounds rather than to oleic acid alone. In animal studies, Extra Virgin Olive Oil (EVOO) enriched diet improved ulcerative colitis (UC) and reduced inflammation. Importantly, the supplementation with olive oil polyphenols improves results over EVOO alone [page 212, col. 2]. In Spain, daily doses of unprocessed EVOO over two 3-week periods reduced inflammatory markers compared to control subjects given refined olive oil [page 212, col 1-2].   Taken together, results of preclinical and clinical studies indicate that foods and bioactive compounds commonly present in the Mediterranean Diet (MD) tend to lower the risk of systemic inflammation and IBD [page 213, col.1].

Alenfall et al., describe a method to reducing the risk of developing diabetes, and immunoregulatory diseases such as inflammatory bowel disease. By intake of a sequence of lactobacillus strains, the immune system is activated in a manner that leads to formation of functionally active regulatory T cells.  The compositions comprised in the kit according to the invention and/or the compositions according to the invention may be independently selected from food compositions, dietary supplements, functional foods, medical foods and nutritional products [page 5]. The above mentioned food compositions may e.g. be beverages, yoghurts, juices, ice creams, breads, biscuits, cereals, health bars, spreads, or nutritional products [page 5]. Preferably, the compositions further comprise a carrier material. Said carrier material may independently be selected from the group consisting of oat meal gruel, lactic acid fermented foods, resistant starch, dietary fibres, carbohydrates, proteins, and glycosylated proteins [page 6]. Even more preferred is that that said at least one strain in the compositions of the kit according to the invention is present in an amount from 1x109 to Ix1011 [page 6]. 
 Preferably, the kit is administered in a way such that each composition of the kit is administered at time intervals of between approximately 12 h and approximately 14 days, preferably approximately 24 h and approximately 7 days, more preferably between 24 h and 48 h. In one embodiment of the invention one composition comprising at least one probiotic bacterial strain is administered per day [page 7].
Alenfall et al., describes a kit comprising at least two Lactobacillus plantarum chosen from the group consisting of Lactobacillus plantarum 299, DSM 6595, Lactobacillus plantarum 299v, DSM 9843, Lactobacillus plantarum HEAL 9, DSM 15312, Lactobacillus plantarum HEAL 19, DSM 15313, and Lactobacillus plantarum HEAL 99, DSM 15316 (claim 6). The kit wherein the Lactobacillus compositions comprise a carrier, optionally chosen from oat meal gruel, lactic acid fermented foods, resistant starch, dietary fibres, carbohydrates, proteins, and glycosylated proteins (claims 9-10). The composition of Alenfall et al., is aimed to reduce the risk of developing immunoregulatory diseases such as inflammatory bowel disease (P.3, L.6-15).
 Therefore Alenfall et al., describes a method comprising administering at least one strain of Lactobacillus plantarum to the subject to treat dysbiosis such as inflammatory bowel disease which naturally increases the numbers of Oscillospira spp. in a subject. 

Thus, it would have been prima facie obvious at the time of applicants’ invention to apply Alenfall‘s administration of Lactobacillus plantarum, naturally found to increase Oscillospira in the gastrointestinal tract of a human individual the method comprising orally administering to the individual a composition such as olive oil as taught by Haro et al., comprising of a strain of Lactobacillus plantarum whereby administration increases Oscillospira, and treats dysbiosis and inflammation.  One of ordinary skill in the art would have a reasonable expectation of success in producing an increase in Oscillospira. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the micronutrients in order to provide beneficial effects to the recipient. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take the well known method where there is no change in the respective function of the Lactobacillus plantarum upon administration naturally increases the presence of Oscillospira, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 





Pertinent Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. What is in Olive oil? Carbohydrates 0 g Fat 100 g saturated 14 g monounsaturated 73 g polyunsaturated 11 g omega-3 fat <1.5 g omega-6 fat 3.5-21 g Protein 0 g Vitamin E 14 mg (93%) Vitamin K 62μg    https://www.oliveoilsource.com/page/what-olive-oil
Aparicio-Soto et al., teach Extra virgin olive oil: a key functional food for prevention of immune-inflammatory diseases. Food and Function. 2016,7, 4492-4505.  Olive oil could guard against developing ulcerative colitis
https://www.sciencedaily.com/releases/2010/05/100502080246.html
Marco et al., teach fermented foods and beverages are staples of the human diet and have been produced and consumed since the development of human civilizations. . Fermentations can also be described based on the food substrates, which include meats and fish, dairy, vegetables, soy beans and other legumes, cereals, starchy roots, and grapes and other fruits. See Health benefits of fermented foods: microbiota and beyond. Current Opinion in Biotech. 2017: 44, 94-102. 
. 


Conclusion
12.	No claims allowed.



13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645